Citation Nr: 1235316	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  06-21 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bladder cancer.  

2.  Entitlement to service connection for a prostate disorder.  

3.  Entitlement to service connection transient ischemic attacks (TIAs). 

4.  Entitlement to an effective date earlier than July 30, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating for hypertensive heart disease with arrhythmia, pacemaker, and coronary artery disease, in excess of 30 percent from September 7, 2004 to October 31, 2005, and in excess of 10 percent from September 24, 2010.  

6.  Entitlement to an initial rating for status post pacemaker implant, in excess of 10 percent from December 31, 2005.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Whether the Veteran is entitled to an earlier effective date based on concurrent VA benefits and Department of Defense payments.  


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had verified active service from October 1960 to October 1984.  The record indicates that the Veteran also served on active duty from June 1956 to June 1960.   

This appeal comes before the Board of Veterans' Appeals (Board) from August 2005 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and from an August 2011 rating decision by the VA RO in St. Paul, Minnesota.    

In May 2012, the Veteran testified before the Board at a personal hearing held in San Antonio, Texas.  A copy of the hearing transcript is associated with the claims file.

In March 1993, the RO denied the Veteran's original claim for service connection for a bladder disorder.  The Veteran appealed that denial to the Board in November 1994.  In July 1997, during the pendency of the appeal and prior to the Board's promulgation of a decision, the Veteran expressly withdrew that claim in a letter to the RO.  38 C.F.R. § 20.204 (2011).  As there remained no allegations of errors of fact or law for appellate consideration of that issue, the March 1993 rating decision denying the Veteran's claim to service connection for bladder cancer was final when issued.  See 38 C.F.R. § 20.200 (2011).  In April 2004, the Veteran filed a claim to reopen service connection for bladder cancer.  38 C.F.R. § 3.156.  

The question of whether new and material evidence has been received to reopen service connection for bladder cancer must be addressed in the first instance by the Board because the question goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been received to reopen service connection, that is where the analysis must end.  Barnett, 83 F.3d at 1383.  For this reason, the Board has characterized the claim regarding bladder cancer as one to reopen service connection for bladder cancer.  

In the decision below, the Board will grant reopening of service connection for bladder cancer.  The Board will remand the underlying service connection claim, and the service connection claims for a prostate disorder and for TIAs.  The Board will remand the claims for higher initial ratings for the service-connected heart disability and for residuals associated with the service-connected pacemaker implantation.  A concomitant issue regarding a claim to a TDIU, raised by the Veteran during the May 2012 Board hearing, will also be remanded.  These issues are further addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied the Veteran's claim for service connection for bladder cancer.  

2.  In November 1994, the Veteran appealed to the Board the March 1993 rating decision that denied service connection for bladder cancer, but later withdrew that claim from appellate consideration in July 1997.  

3.  In April 2004, the Veteran filed a claim to reopen service connection for bladder cancer, which the RO denied in the August 2005 rating decision on appeal. 

4.  The evidence associated with the claims file subsequent to the March 1993 RO decision denying service connection for bladder cancer relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

5.  In a letter received by VA on October 9, 2008, the Veteran asserted a claim for service connection for PTSD.   

6.  On April 4, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to an earlier effective date regarding concurrent payments from VA and The Department of Defense.  


CONCLUSIONS OF LAW

1.  The March 1993 RO decision that denied service connection for bladder cancer became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103  (2011).

2.  New and material evidence having been received, service connection for bladder cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of October 9, 2008 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2011).

4.  The criteria for withdrawal of the issue of entitlement to an earlier effective date regarding concurrent payments from VA and The Department of Defense by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

This decision will address a claim to reopen service connection (for bladder cancer) and a claim to an earlier effective date for service connection (for PTSD).   

Notification requirements in claims to reopen service connection were addressed by the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).  There the Court held that, in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the appellant that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim for service connection for bladder cancer, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist for this claim.  

With regard to the claim to an effective date earlier than July 30, 2009 for the grant of service connection for PTSD, the Board notes that the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely December 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

With regard to the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent VA compensation examination for PTSD in May 2010.  The Board finds that the VA opinion and findings obtained in the report of that examination are adequate, as the findings are predicated on a full reading of the medical records in the Veteran's claims file.  The report considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provided a rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records and reports, the VA examination report, and the Veteran's statements.  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record to determine the issues on appeal.  The record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening Service Connection for Bladder Cancer

In a March 1993 rating decision, the RO denied an original claim for service connection for bladder cancer, finding that the evidence of record did not support the Veteran's contention that he incurred his bladder cancer due to in-service exposure to various environmental hazards.  The Veteran appealed that decision to the Board in November 1994.  Prior to a decision by the Board on the issue, the Veteran, in July 1997, withdrew the issue from appellate consideration.  38 C.F.R. § 20.203.  As such, the March 1993 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In April 2004, the Veteran filed a claim to reopen service connection for bladder cancer.  In written statements of record, and in testimony before the Board, he has asserted that exposure during active service to radiation, second-hand smoke, and herbicides caused his bladder cancer.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Reopening Service Connection for Bladder Cancer

The evidence of record at the time of the March 1993 RO rating decision that denied service connection for bladder cancer included STRs that are negative for a bladder disorder, VA treatment records and reports, dated from the mid to late 1980s, which are negative for a bladder disorder, an October 1990 military hospital report and associated treatment records, which note a diagnosis of bladder cancer, and statements from the Veteran dated in November 1990 and July 1991, in which he discusses the diagnosis, treatment, and examination regarding bladder cancer.  

In the March 1993 RO rating decision, the RO denied service connection for bladder cancer, finding that the evidence did not show a relationship between service (ending in October 1984) and bladder cancer (diagnosed after service in 1990).  As such, for evidence to be new and material, it would have to tend to show that the Veteran's bladder cancer was related to active service between June 1956 and October 1984.      

Briefly reviewing the evidence received since the March 1993 RO decision, the Veteran has submitted dozens of statements, in written form and during his testimony before the Board, wherein he asserts that he incurred bladder cancer in service due to exposure to radiation, herbicides, and second-hand smoke.  In his many statements, he details his exposure to radar systems in service in his Military Occupational Specialty (MOS) as a communications electronic systems manager, and in another MOS earlier in service as a ground radar superintendent.  In many statements, he contends that, while serving in Vietnam, he was presumably exposed to herbicides, and thereby incurred bladder cancer.  He has also asserted that he incurred bladder cancer due to exposure to second-hand smoke, while flying on military transport planes with fellow service members who smoked while underway.  During the Board hearing, moreover, he testified that physicians with the military hospital at which he received treatment for his bladder cancer informed him that his cancer was caused by radiation or second-hand smoke.  

The evidence received after March 1993 also includes additional medical evidence showing continued treatment for bladder cancer up until April 2012, and letters from several government agencies and a private government contractor (each dated in the early to mid 1990s) indicating that the Veteran was exposed to either low levels of radiation, or no radiation, during active service.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the Veteran's statements tend to indicate a potential nexus between bladder cancer and his exposure to various environmental factors during service.  This is particularly true regarding the Veteran's assertion during the Board hearing that a treating physician may have stated that the bladder cancer was related to environmental exposures during service.  

Based on this additional evidence, the Board finds that the evidence received since the March 1993 RO decision regarding the Veteran's claim for service connection for bladder cancer is new and material, as it relates to the unestablished fact that the current bladder cancer relate to exposures in service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for bladder cancer must be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The reopened claim for service connection for bladder cancer is addressed below in the remand section of this decision. 

Effective Date for Grant of Service Connection for PTSD

In a June 2010 rating decision, the RO granted service connection for PTSD.  The RO assigned an initial disability rating of 30 percent, effective July 30, 2009.  In its decision, the RO stated that the effective date was based on the receipt of the Veteran's claim for service connection.  

In March 2012, the Veteran appealed the June 2010 decision to the Board, contending that an effective date earlier than July 30, 2009 should be assigned for the service connection finding.  During the Board hearing in May 2012, the Veteran asserted that he filed a service connection claim for PTSD approximately one year earlier than July 2009.  For the reasons set forth below, the Board agrees with the Veteran's assertion that he filed a claim for service connection for PTSD prior to July 2009, specifically on October 9, 2008. 

The law and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).  

The Court has held that, while the law requires VA to give a sympathetic reading to a veteran's filings by determining all potential claims raised by the evidence, and applying all relevant laws and regulations, nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  Criswell v. Nicholson, 20 Vet. App. 501 (2006), citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  

In this matter, the Veteran expressly claimed service connection for PTSD in a claim received by the RO on October 9, 2008.  In supporting his claim, he provided detailed information regarding why he believed he had PTSD, and how he believed he incurred the disease during service.  As such, the October 9, 2008 claim was a claim for service connection that predated the July 30, 2009 communication relied on by the RO in assigning the effective date at issue.  

However, a diagnosis of PTSD, or of any other psychiatric disorder, was not of record at the time of the Veteran's October 9, 2008 claim for service connection.  The earliest evidence of treatment for a psychiatric disorder is noted in August 2009 records from the Veteran Center.  The earliest express diagnosis of PTSD is noted in a May 2010 VA compensation examination report; therefore the question as to whether entitlement had arisen at the time of the claim has been considered.  38 C.F.R. § 3.400.  

Based on a review of the record, the Board finds that the evidence is in equipoise on the question of whether entitlement to service connection for PTSD had arisen as of the time of the Veteran's October 9, 2008 claim for service connection for PTSD.  The May 2010 VA examiner indicated that the Veteran had symptoms associated with PTSD at the time of his October 2008 claim.  In addressing the various criteria associated the PTSD, the examiner noted symptomatology the Veteran has experienced since service.  While PTSD was not actually diagnosed until August 2009, the diagnosis was based on same psychiatric symptoms that the Veteran had been reporting from at least October 2008 and asserting to VA that such symptoms were PTSD symptoms.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  Resolving reasonable doubt in the Veteran's favor on the question of when entitlement arose, the Board finds that the proper effective date for the grant of service connection for PTSD should be the date of the original claim for service connection for PTSD, that is, on October 9, 2008.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Effective Date Regarding Concurrent Payments from VA 
and The Department of Defense

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, a claim to an earlier effective date regarding concurrent payments from VA and The Department of Defense was adjudicated in a February 2012 Statement of the Case, and was appealed by the Veteran in a March 2012 VA Form 9.  In an April 4, 2004 Report of General Information of record, however, it is stated that the Veteran indicated that he did not want to appeal that claim.  During the May 2012 personal hearing before the Board, moreover, the Veteran did not note this issue as one that he wanted to address on appeal.  

As such, the Board finds that the Veteran withdrew from appeal the claim to an earlier effective date regarding concurrent payments from VA and The Department 

of Defense; hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

New and material evidence having been received, reopening of service connection for bladder cancer is granted.  

An effective date of October 9, 2008 for the grant of service connection for PTSD is granted.  

The claim of entitlement to an earlier effective date regarding concurrent payments from VA and The Department of Defense is dismissed.  


REMAND

Remand for additional development and medical inquiry is warranted for the claims of service connection for bladder cancer, a prostate disorder, and TIAs; the appeals for higher initial ratings for the heart disability and the residuals from pacemaker implantation; and for adjudication of a claim for a TDIU.  

Service Connection Claims:

The Veteran contends that he incurred bladder cancer, prostate disorder, and a TIA disorder in service due to exposure to ionizing radiation, herbicides, and second-hand smoke.  With regard to radiation, the Veteran asserts that his repeated exposure to radiation while serving in MOSs involving communications technology and radars led to his claimed disorders.  Moreover, the Veteran asserted in March 2012 that he was exposed to ionizing radiation from atomic bomb testing in Nevada in the 1970s.  

In order to prevail on the issue of service connection on the merits, generally, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, VA provides special guidelines to address claims for service connection based on exposure to radiation and based on exposure to herbicides.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 
12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); McGuire v. West, 
11 Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C.A. § 1112(c) (2011) and 38 C.F.R. 
§ 3.309(d) (2011).  Second, service connection can be established under 
38 C.F.R. § 3.303(d) (2011) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2011), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of current disease by in-service exposure.

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also include certain service at gaseous diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service, if performed as an employee of the Department of Energy, that would qualify the claimant for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id.

The term "onsite participation" is defined to mean: (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through 
July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), a veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under Section 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 3.311(a) requires that a request be made for any available records concerning a veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records that may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this matter, the Veteran's claim of service connection for bladder cancer is implicated by 38 C.F.R. § 3.309(d) and § 3.311 as bladder cancer is a listed disease under each provision.  The claims for a prostate disorder, and for TIAs, are not eligible for consideration of presumptive service connection under these provisions, however.  

With regard to herbicide exposure, a veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2011).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e) (2011).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee, 34 F.3d at 1042.  

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veterans Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.

Whenever the VA Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  

In July 2007, the NAS issued "Veterans and Agent Orange: Update 2006" (Update 2006).  With respect to bladder cancer, NAS found that no new data had emerged since Update 2004 to alter the conclusion that the cumulative evidence of such an association between bladder cancer and Agent Orange is inadequate or insufficient.  Based upon Update 2006 and prior NAS reports, the VA Secretary concluded that the evidence and analysis available to VA at that time did not warrant a presumption of service connection for urinary bladder cancer.  See 75 Fed. Reg. 32,540 (June 8, 2010).  In the more recent "Veterans and Agent Orange: Update 2008" and "Veterans and Agent Orange: Update 2010" the committee did not change their conclusion, finding that there was inadequate or insufficient information to determine whether there is an association between the chemicals of interest and urinary bladder cancer.  

Pursuant to development related to the Veteran's claim to service connection for PTSD, it was established that the Veteran had service in Vietnam from October 1969 to November 1971, and served there on several temporary duty assignments; thus, the Veteran is presumed to have been exposed to an herbicide agent during service.  Nevertheless, the presumption to service connection noted under 38 C.F.R. § 3.309(e) does not apply to the Veteran's service connection claims at issue.  None of his claimed disorders is included in that provision.    

As such, the Veteran's claim of service connection for bladder cancer must be addressed under 38 C.F.R. § 3.309(d) and § 3.311.  But his claims for a prostate disorder (he does not claim prostate cancer) and for a disorder related to TIAs, are not implicated by 38 C.F.R. § 3.309(d) or § 3.311.  Further, none of his claims will be addressed under 38 C.F.R. § 3.309(e).  Each of these claims must, however, be evaluated for direct service connection findings under Combee, if service connection is not otherwise awarded on a presumptive basis.   

Initial Ratings:

The appeals for higher initial ratings for the heart-related and pacemaker disabilities are being remanded for additional development and medical inquiry to assist in determining the nature, extent, and severity of these disabilities.  The Board initially notes that the Veteran was provided with a VA medical examination most recently in September 2010.  

At the May 2012 Board personal hearing, the Veteran indicated that he was "having terrible problems" with his hypertensive heart disease, and that he underwent hospitalization for his heart disability and pacemaker in for two to three days in 2011.  Evidence reflecting such reported medical treatment is not of record.  

Also, the Veteran's assertions indicate a possible worsening of his disabilities since the last VA examination.  As such, there is a duty to provide another, more recent examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  VA's General Counsel has interpreted that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95

TDIU:

The Veteran asserted during the May 2012 Board personal hearing that he was unable to work due to his service-connected disabilities.  His assertion constitutes an informal claim for TDIU. Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim for TDIU, which must be adjudicated.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a). 

In this matter, the Veteran is service connected for three "cardiovascular-renal" disabilities, with a combined rating of 40 percent.  38 C.F.R. § 4.25 (2011).  Given the combined total rating of 70 percent for all of his service-connected disabilities, the combined 40 percent rating for the cardiovascular-renal disabilities necessitates issuance of a medical opinion addressing his claim to unemployability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain and include in the claims file any more recent medical treatment records and medical reports, not currently included in the record, pertaining to the claims remanded by this decision.  Such records search should specifically include records of any hospitalization in 2011 for problems related to the heart.  

The RO should also contact Wilford Hall Medical Center (the Air Force Hospital at which the Veteran received his initial treatment for bladder cancer in the early 1990s) and request any reports and opinions stating that the Veteran's bladder cancer is related to in-service exposures.  (Note that the Veteran indicated during the May 2012 hearing that treating physicians related his bladder cancer to radiation and second-hand tobacco smoke.) 

2.  The RO should include the Veteran's service personnel records in the claims file.  

3.  The RO should adjudicate the theory of presumptive service connection for bladder cancer based on the claimed exposure to ionizing radiation during service.  

(i) The RO should make a specific determination as to whether the Veteran is a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d).  Note that the Veteran specifically asserted in a statement received in March 2012 that he was "exposed to atomic bomb testing" while based in Nevada in the 1970s.  

(ii) If it is determined that the Veteran is not a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d), the RO should pursue the special development procedures noted under 38 C.F.R. § 3.311(a). 

4.  If the RO finds a service connection grant for bladder cancer unwarranted under 38 C.F.R. § 3.309(d) and § 3.311, the RO should adjudicate the theory of direct service connection for bladder cancer.  The RO should also separately adjudicate whether direct service connection is warranted for a prostate disorder and for TIAs.  

To address the theory of direct service connection, the RO should schedule the Veteran for an appropriate VA examination, to be performed by a qualified VA examiner, to ascertain the nature and etiology of the bladder cancer, prostate disorder, and TIAs.  The relevant documents from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination. 

An interview of the Veteran regarding his medical disorder history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should list any disorders related to the bladder, prostate, and to the claimed TIAs, and offer the following opinions: 

(i) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current bladder cancer had onset in service or was caused by any incident in service?

(ii) Is it at least as likely as not that a current prostate disorder had onset in service or was caused by any incident in service?

(iii) Is it at least as likely as not that any current TIA disorder or any residuals of previous TIAs had their onset in service or were caused by any incident in service?

(iv)  Is it at least as likely as not that all the Veteran's service-connected disabilities render him unable to obtain (secure) or maintain (follow) substantially gainful employment?  

The Veteran's service-connected disabilities are: chronic renal insufficiency with hypertension, rated 30 percent disabling (from 1984); posttraumatic stress disorder (PTSD), rated 30 percent (from July 2009); peripheral neuropathy of the left peroneal nerve, rated 20 percent (from 1985); hypertensive heart disease (rated 30 percent from September 2004 to October 2005, 100 percent, then 10 percent from September 2010); status post pacemaker implant, rated 10 percent (from December 2005); and tinnitus, rated 10 percent (from July 2009).

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

5.  The RO should schedule the Veteran for a VA cardiology examination, to be performed by a cardiologist, to determine the current severity and symptomatology of the service-connected heart disability and disability associated with the pacemaker implantation, and to offer an opinion as to the whether the Veteran's service-connected disabilities render him unemployable.  The examiner is to perform all necessary testing, and should review the results of any testing prior to completion of the examination report. 

The Veteran should be provided notice of this examination.  All relevant documents in the claims file should be provided to the examiner in conjunction with the examination.  The examiner should note the review of these materials in the examiner's report. 

The examiner should discuss the occupational limitations caused by each of the Veteran's service-connected disabilities.  If possible, the examiner should offer the following opinion:  

Is it at least as likely as not that all the Veteran's service-connected disabilities render him unable to obtain (secure) or maintain (follow) substantially gainful employment?  

The Veteran's service-connected disabilities are: chronic renal insufficiency with hypertension, rated 30 percent disabling (from 1984); posttraumatic stress disorder (PTSD), rated 30 percent (from July 2009); peripheral neuropathy of the left peroneal nerve, rated 20 percent (from 1985); hypertensive heart disease (rated 30 percent from September 2004 to October 2005, 100 percent, then 10 percent from September 2010); status post pacemaker implant, rated 10 percent (from December 2005); and tinnitus, rated 10 percent (from July 2009).

6.  The RO should issue the Veteran VCAA notice on the TDIU issue.  The notice should provide the Veteran the appropriate TDIU claim form and note the requirements to establish inability to obtain (secure) or maintain (follow) substantially gainful employment due to service-connected disabilities.  

7.  The RO should attempt to obtain a copy of any Social Security Administration (SSA) decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  

The RO should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable. 

8.  After completion of the foregoing and all other necessary development, the RO should readjudicate the remanded claims, to include the claim for TDIU.  If the benefits sought remain denied, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


